Keefe, Judge:
This reappraisement is brought by reason of. advances by the appraiser upon dried mushrooms imported from Poland. The merchandise was invoiced at 13 Polish zlotys per kilo, packing, inland freight, insurance, and consular fee included. It was entered at the same price less the nondutiable charges and appraised-at 14 Polish zlotys per kilo, f. o. b. Gdynia, an advance of 9 per centum over the entered value.
The purchaser of the merchandise testified that he had been engaged, in the mushroom business for thirty years, during which time he had. handled all types of mushrooms; that the market conditions depend upon the weather and the supply of crop; that in the purchase of the-mushrooms in question he personally selected them while in Poland and upon importation had examined every pound of them; that most-of them had been graded or sorted before selling; that the mushrooms-were especially good and B-cia Elfman, the shipper, had only four cases, and therefore the supply and the quality resulted in the high: price of 13 zlotys per kilo; that the imported mushrooms consisted, of leaves only; that there were no roots; that they were Polish grown mushrooms and were of a higher price than Russian mushrooms-because they consisted only of leaves.
The witness further testified that he actually paid the invoice-price for the mushrooms; that payment was made through a banking: ■corporation and a receipt showing total payment of invoice price-was admitted in evidence. An affidavit of the shipper was admitted' in evidence wherein M. Elfman of the exporting firm stated that the* freely offered price for this class of merchandise in the home- market or for export was 13 zlotys per kilo.
*761The Government offered nothing to refute the value established bj the importer. I therefore make the following findings of fact:
1. The merchandise consists of Polish mushroom leaves.
2. The foreign value is the same as the export value.
3. The export value of the mushrooms in question at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was 13 Polish zlotys per kilo, packed, less inland freight, in' surance, and consular fee.
I therefore find as a matter of law that the dutiable value of the merchandise is as set forth in paragraph 3 of the findings of fact. Judgment will be entered in favor of the plaintiff.